Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 06/04/2021. Claims 1-14 are presently pending and are presented for examination. 

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 01/10/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments, see pages 1-8, filed 01/10/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 in view of Miller et al. US 9815175 B2 (“Miller”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehler et al. DE 3913479 C1 (“Koehler”).
In response to applicant's argument that Koehler et al. DE 3913479 C1 (“Koehler”) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Koehler discloses a system and method of disarming toxic and/or explosive objects by transporting said objects through a plurality of workstations. This is directly related to the claimed application for a system for demilitarizing munitions.
In response to applicant's argument that Scherer et al. US 5789695 A (“Scherer”) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Scherer discloses a method for disassembling and reassembling projectiles. Even if the method includes potentially rearming projectiles after they have been disassembled, the fact remains that Scherer discloses disarming them first. This is directly related to the claimed application for a system for demilitarizing munitions.
In response to applicant's argument that Weninger et al. US 5038038 A (“Weninger”) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Weninger discloses a robot capable of stripping paint from military hardware, including ordnance. It would be obvious to implement some form of paint removal before cutting into the munitions so as to ensure lead paint does not mix with chemical .

Claim Objections
Claim 4 objected to because of the following informalities: claim reads: “prevent personnel from entering a workcell cell when that workcell is operating.” Claim should read “prevent personnel from entering a workcell when that workcell is operating.” Appropriate correction is required.
Claim 6 objected to because of the following informalities: claim reads: “wherein each submunition is transferred to the cutting and defining cell (c) for further processing.” Claim should read: “wherein each submunition is transferred to the cutting and defining cell for further processing.”  Appropriate correction is required.
Claim 12 objected to because of the following informalities: claim reads: “prevent personnel from entering a workcell cell when that workcell is operating.” Claim should read “prevent personnel from entering a workcell when that workcell is operating.” Appropriate correction is required.
Claim 14 objected to because of the following informalities: claim reads: “wherein each submunition is transferred to the cutting and defining cell (c) for further processing.” Claim should read: “wherein each submunition is transferred to the cutting and defining cell for further processing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 6. Both claims read “wherein each submunition is transferred to the cutting and defining cell (c) for further processing.” Therefore, claim 14 is rejected for failing to further limit the subject matter of claim 6, which is the claim upon which claim 14 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. DE 3913479 C1 (“Koehler”) in view of Willenbring et al. US 20180112958 A (“Willenbring”), US 5789695 A (“Scherer”), and Weninger et al. US 5038038 A (“Weninger”).
	Regarding Claim 1. Koehler teaches a system for demilitarizing munitions, comprising:
	a plurality of workcells, each workcell being operative to receive ordnance for sequential demilitarization processes (A method for breaking down toxic and/or explosive objects [Claim 1], wherein the object is transported through a sequence of chambers shown in FIGS. 2 and 3, wherein each chamber features a different step in the dismantling process [paragraph beginning with “An X-Ray device…”]), the plurality of workcells including at least the following: 
	(a) an inspection cell (An examination chamber is shown at 4.1 of FIG. 2, with a camera clearly shown at 4.14 and an X-ray device shown at 4.11 as part of the examination chamber for examining the dangerous object to be processed [paragraph starting with “In the Delaboriervorrichtung 4 is an examination chamber…” and “An X-ray device 4.11 is installed in the examination chamber 4.1…”]);
	(b) a defusing cell operative to remove a fuse from the ordnance for disposal of the fuse (The ammunition is defused in the process at a processing center, wherein the chemical ammunition is transported and the detonator is separated from the chemical ammunition and is transported to a separate explosion point in order to be triggered there (defusing cell to remove a fuse from the ordnance for disposal of the fuse) [Claim 6]);
	(c) a cutting cell operative to remove material from the body of the ordnance, and cut into the body of the ordnance to determine if munition components are present in the ordnance (A cutting reservoir chamber is shown at 4.3 [FIGS. 2 and 3]. A marking device can mark at least one cutting plane on the object, on which the object is divided by means of the cutting direction [Claim 10]. The x-ray device can examine the internal structure of the object [paragraph beginning with “the track-bound wagon…”]. If the object has fins, this means that the plane along which the cutting device can cut could be to remove fins from the body of the ordnance); and
	a multi-axis robot arm and computer vision system operative to perform demilitarization processes without manual intervention, the demilitarization processes at least including the step removing the individual munitions (The object can be broken down into individual parts [Claims 1, 15], in which the individual parts are transported to separate chambers. Additionally, an X-ray can take images of the object to determine the internal structure of the object to identify internal components [paragraph beginning with “the track-bound wagon”] and a manipulator arm is shown at 4.31 of FIG. 2. The method of delaborating toxic and/or explosive objects is intended for each object to be broken down into individual parts [Claim 1]. This can include a collecting basket arranged at the deepest point of the cutting basin, into which the individual parts are collected [Claim 11]. According to claim 6, these parts are collected in a sealable container for removal), inspecting the munition components and transferring each of the components to a different one of the workcells for further processing (a manipulator shown at 4.31 in FIG. 2 clearly has at least two axis (multi-axis arm). Dangerous objects can be examined before disassembly by an X-ray device or an ultrasound device that can inspect materials inside the munitions, [paragraph beginning with “the dangerous item can be examined…”], and can examine its internal structure to identify possible igniters, liquids, and other items (the reference specifically refers to “B with C weapons) [paragraph beginning with “the track-bound wagon…”]. Additionally, in all chambers .
	Koehler does not teach:
	material from the body of the ordnance includes fins.
	However, Willenbring teaches:
	material from the body of the ordnance includes fins (Willenbring teaches that missiles, munitions, and other projectiles utilize control surfaces such as fins and wings to guide their trajectory [Willenbring, paragraph 2]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Miller with material from the body of the ordnance includes fins as taught by Willenbring so that the waterjet lance can cut through fins that obstruct the waterjet from accessing the fuse, and fins might be present on ordnance in an obstructive manner because fins can guide the missiles’ trajectory along a desired flight path.
Further, Koehler does not teach:
the cutting cell operative to remove material from the body is also a definning cell to remove fins;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Koehler to try and chose from a finite number of identified, predictable solutions, with a reasonable expectation of success (a KSR rationale.  See MPEP 2141).  In this case, as Koehler in view of Willenbring teaches a cell for cutting the body of an ordnance, including cutting along designated planes along the body, and the body of the ordnance includes fins, a predictable solution would be to cut/remove the fins so as to make the ordnance easier to manipulate with the manipulator arm of Koehler and to prevent fins from obstructing the disarmament process.
	Koehler also does not teach:
	the individual munition components are submunitions, the process includes a submunition demilitarization process, the submunition demilitarization process including at least the steps of removing individual submunitions from the ordnance, and inspecting the submunitions.
	However, Scherer teaches:
	the individual munition components are submunitions, the process includes a submunition demilitarization process, the submunition demilitarization process including at least the steps of removing individual submunitions from the ordnance (a method of disassembling projectiles containing submunitions (referred to as bomblets) in which a plurality of bomblets disposed in one or more layers in a projectile are arranged in a positional pattern [Claim 1]. When the bomblet layers are removed, a safety pin is inserted to disarm each bomblet. Individual bomblets may then be removed or marshalled into singles [Column 2, lines 13-20]. It is also possible that detached bomblets must ultimately be disposed of if their reuse in other projectiles is not required. An aspect of Scherer’s invention provides for dismantling an individual bomblet so that it may be safely disposed of [Column 6, lines 1-5]. The overall operation of the disclosed method may be performed by a robot to protect workers undertaking the disassembling process. Scherer also teaches that various changes and modifications to the presently preferred embodiments will be apparent to those skilled in the art [Column 6, lines 20-33]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler, which already teaches internal inspection of ordnance to check for explosive material, with the individual munition components are submunitions, the process includes a submunition demilitarization process, the submunition demilitarization process including at least the steps of removing individual submunitions from the ordnance as taught by Scherer so as to allow the system to process individual bomblets the may be inside of a cluster bomb in addition to handling other explosive material as already taught by Koehler. 
	Koehler also does not teach:
	A paint removal machine used to determine if an object requires outer surface stripping and, if so determined upon inspection, the paint removal machine strips paint or other coatings from the outer surface of the object for disposal of the paint or other coatings.
However, Weniger teaches:
	A paint removal machine used to determine if an object requires outer surface stripping and, if so determined upon inspection, the paint removal machine strips paint or other coatings from the outer surface of the object for disposal of the paint or other coatings (a paint removal .
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with a paint removal machine used to determine if an object requires outer surface stripping and, if so determined upon inspection, the paint removal machine strips paint or other coatings from the outer surface of the object for disposal of the paint or other coatings as taught by Weniger so as to prevent paint chemicals, particularly lead paint, from mixing with explosive fluids inside the ordnance, or from mixing with neutral fluids outside the ordnance as taught by Koehler (Koehler describes this in detail regarding hazardous substances leaking from ordnance and that the disassembly is done inside a liquid in the paragraphs beginning with “Accordingly, a somehow recovered object, e.g. B. a warfare agent…” and “That the disassembly of the dangerous object z…”. Having a robot do this remotely would also provide the obvious benefit of safety for personnel).
	Regarding Claim 2: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 1.
	Koehler also teaches:
	The multi-axis robot arm and computer vision system are operative to examine the ordnance (The manipulator arm at 4.31 is operative to remove the object from the transport system and places it in a clamping device at 4.42. Then the object is visually inspected to ensure that it is clamped rotationally symmetrically [paragraph beginning with “After identification and marking…”]).
	Koehler does not teach:
The examination includes examining a visual indicator on the ordnance to determine if the fuse is armed.
However, Scherer teaches:
The examination includes examining a visual indicator on the ordnance to determine if the fuse is armed (a determination should be made to see whether one of the fuses of the bomblets has become armed.  This determination can be made via a television camera, so the method and apparatus .
Combining knowledge of the visual indicator on the ordnance as taught by Scherer with the computer vision system of Koehler would produce a computer vision system capable of examining a visual indicator on the ordnance to determine if the fuse is armed.  
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with the examination includes examining a visual indicator on the ordnance to determine if the fuse is armed as taught by Scherer to ensure safety before defusing the munitions.
	Regarding Claim 3: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 2.
	Koehler also teaches:
	a multi-axis robot arm is operative to remove the fuse, and the fuse is detected by the computer vision system (The x-ray vision system is used to identify the position of a possible igniter (fuse), and a manipulator at 4.13 is used to place the object in a tipping chair at 4.12 in the examination chamber to position the object in front of the x-ray vision system for examination [paragraph beginning with “the track bound wagon…”]).
	Koehler does not teach:
Remove the fuse if determined to be unarmed by the computer vision system;
However, Scherer teaches:
Remove the fuse if determined to be unarmed by the computer vision system (the method involves disabling the fuse [Column 2, 13-18] and, for safety reasons, a determination should be made preferably by a remote video camera or image processing system to see if the fuses of the bomblets are armed. If the bomblet is verified to be secured and in the unarmed condition, the bomblet layer containing the fuse can be removed from the shell casing [Column 4, rows 24-30]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Koehler with remove the fuse if determined to be unarmed by the computer vision system as taught by Scherer to ensure safety before defusing the munitions.
Regarding Claim 6: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 1.
	Koehler also teaches:
	a cutting cell (A cutting reservoir chamber is shown at 4.3 [FIGS. 2 and 3]. A marking device can mark at least one cutting plane on the object, on which the object is divided by means of the cutting direction [Claim 10]. If the object has fins, this means that the plane along which the cutting device can cut could be to remove fins from the body of the ordnance).
	Koehler does not teach:
	material from the body of the ordnance includes fins.
	However, Willenbring teaches:
	material from the body of the ordnance includes fins (Willenbring teaches that missiles, munitions, and other projectiles utilize control surfaces such as fins and wings to guide their trajectory [Willenbring, paragraph 2]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Miller with material from the body of the ordnance includes fins as taught by Willenbring so that the waterjet lance can cut through fins that obstruct the waterjet from accessing the fuse, and fins might be present on ordnance in an obstructive manner because fins can guide the missiles’ trajectory along a desired flight path.
Further, Koehler does not teach:
the cutting cell is also a definning cell to remove fins;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Koehler to try and chose from a finite number of identified, predictable solutions, with a reasonable expectation of success (a KSR rationale.  See MPEP 2141).  In this case, as Koehler in view of Willenbring teaches a cell for cutting the body of an ordnance, including cutting along designated planes along the body, and the body of the ordnance includes fins, a predictable solution would be to cut/remove the fins so as to make the ordnance easier to manipulate with the manipulator arm of Koehler and to prevent fins from obstructing the disarmament process.
	Koehler also does not teach:
wherein each submunition is transferred to the cutting and definning cell (c) for further processing.
	However, Scherer teaches:
wherein each submunition is transferred to the cutting and definning cell (c) for further processing (a method of disassembling projectiles containing submunitions (referred to as bomblets) in which a plurality of bomblets disposed in one or more layers in a projectile are arranged in a positional pattern [Claim 1]. When the bomblet layers are removed, a safety pin is inserted to disarm each bomblet. Individual bomblets may then be removed or marshalled into singles [Column 2, lines 13-20]. It is also possible that detached bomblets must ultimately be disposed of if their reuse in other projectiles is not required. If this is the case, FIG. 4 shows an apparatus for dismantling unnecessary bomblets in a safe location in which the housing of the bomblet is broken off with a force-actuated chisel, and a profiling cutter (not shown in the figure, but described in Column 6, lines 6-19) removes the explosive from its housing. Any fins located on the housing would also be removed from the explosive by this process).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with wherein each submunition is transferred to the cutting and definning cell (c) for further processing as taught by Scherer so that the submunitions can be processed as well.
	Regarding Claim 7: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 1.
	Koehler does not teach:
	where the submunitions are cluster munitions.
	However, Scherer teaches:
	where the submunitions are cluster munitions (the method and apparatus for disassembling munitions is directed for disassembling projectiles which contain a plurality of bomblets arranged in one or more layers, where the bomblets may be arranged in a cluster to produce a shrapnel formation in a beehive effect [Column 1, lines 14-25]. The process involves dismantling the bomblet clusters layer-by-layer [Column 4, lines 10-20]. FIG. 2 shows how cluster munitions are arranged inside the projectile).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with where the submunitions are cluster munitions as taught by Scherer so that the 
	Regarding Claim 8: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 1.
	Koehler does not teach:
	where the submunitions are array munitions.
	However, Scherer teaches:
	where the submunitions are array munitions (the method and apparatus for disassembling munitions is directed for disassembling projectiles which contain a plurality of bomblets arranged in one or more layers, where the bomblets may be arranged in a cluster to produce a shrapnel formation in a beehive effect [Column 1, lines 14-25]. The process involves dismantling the bomblet clusters layer-by-layer [Column 4, lines 10-20]. FIG. 2 shows how cluster munitions are arranged inside the projectile. Additionally, the method is intended to work with a projectile having more than one layer of bomblets, each layer arranged in a first positional pattern [Claim 1], which means that the process is intended to work with arrayed cluster munitions as well).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with where the submunitions are array munitions as taught by Scherer so that the demilitarization device of Miller would be able to disarm and destroy submunitions including arrayed munitions.	 
	Regarding Claim 14: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 6.
	Koehler also teaches:
	a cutting cell (A cutting reservoir chamber is shown at 4.3 [FIGS. 2 and 3]. A marking device can mark at least one cutting plane on the object, on which the object is divided by means of the cutting direction [Claim 10]. If the object has fins, this means that the plane along which the cutting device can cut could be to remove fins from the body of the ordnance).
	Koehler does not teach:
	material from the body of the ordnance includes fins.

	material from the body of the ordnance includes fins (Willenbring teaches that missiles, munitions, and other projectiles utilize control surfaces such as fins and wings to guide their trajectory [Willenbring, paragraph 2]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Miller with material from the body of the ordnance includes fins as taught by Willenbring so that the waterjet lance can cut through fins that obstruct the waterjet from accessing the fuse, and fins might be present on ordnance in an obstructive manner because fins can guide the missiles’ trajectory along a desired flight path.
Further, Koehler does not teach:
the cutting cell is also a definning cell to remove fins;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Koehler to try and chose from a finite number of identified, predictable solutions, with a reasonable expectation of success (a KSR rationale.  See MPEP 2141).  In this case, as Koehler in view of Willenbring teaches a cell for cutting the body of an ordnance, including cutting along designated planes along the body, and the body of the ordnance includes fins, a predictable solution would be to cut/remove the fins so as to make the ordnance easier to manipulate with the manipulator arm of Koehler and to prevent fins from obstructing the disarmament process.
	Koehler also does not teach:
wherein each submunition is transferred to the cutting and definning cell (c) for further processing.
	However, Scherer teaches:
wherein each submunition is transferred to the cutting and definning cell (c) for further processing (a method of disassembling projectiles containing submunitions (referred to as bomblets) in which a plurality of bomblets disposed in one or more layers in a projectile are arranged in a positional pattern [Claim 1]. When the bomblet layers are removed, a safety pin is inserted to disarm each bomblet. Individual bomblets may then be removed or marshalled into singles [Column 2, lines 13-20]. It is also possible that detached bomblets must ultimately be disposed of if their reuse in other projectiles is not .
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with wherein each submunition is transferred to the cutting and definning cell (c) for further processing as taught by Scherer so that the submunitions can be processed as well.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. DE 3913479 C1 (“Koehler”), Weniger et al. US 5038038 A (“Weniger”), Scherer et al. US 5789695 A (“Scherer”), and Willenbring et al. US 20180112958 A1 (“Willenbring”) as applied to claim 1 above, and further in view of Karlsson et al. CN 101984750 A (“Karlsson”).
	Regarding Claim 4: Koehler in combination with Willenbring, Scherer, and Weniger discloses the system of claim 1.
	Koehler also teaches:
wherein the workcells are coordinated and monitored by a central controller that implements safety interlocks (A central control station controls and monitors the entire dismantling of recovery and processing operations [paragraph beginning with “from the central control station…”]. Tank locks at 4.2 of FIGS. 2 and 3 are arranged between chambers wherein the transport system is controlled by the central control station [paragraphs beginning with “The cutting basin 4.4…” and “The transport wagon, which is not tied to a track…”]).
Koehler does not teach:
Implementing safety interlocks and checks to prevent personnel from entering a workcell cell when that workcell is operating.
However, Karlsson teaches:
Implementing safety interlocks and checks to prevent personnel from entering a workcell when that workcell is operating (a workcell where workpieces are oriented and manipulated around a number of axis and a detector to detect when personnel enter the working unit through an opening. When .
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Koehler with implementing safety interlocks and checks to prevent personnel from entering a workcell when that workcell is operating as taught by Karlsson so as to provide additional safety to personnel.
	Regarding Claim 5: Koehler in combination with Willenbring, Scherer, Weniger, and Karlsson discloses the system of claim 4.
	Koehler also teaches:
wherein the central controller also flags the detection of internal explosives (A central control station controls and monitors the entire dismantling of recovery and processing operations [paragraph beginning with “from the central control station…”]. This monitoring and examination also includes detection of possible igniters and records the position of the possible igniter [paragraph beginning with “the track-bound wagon…”]). 
Koehler does not teach:
The internal explosives can be munitions or submunitions, and detects whether the internal explosives are armed.
However, Scherer teaches:
The internal explosives can be munitions or submunitions, and detects whether the internal explosives are armed (a method of disassembling projectiles containing submunitions (referred to as bomblets) in which a plurality of bomblets disposed in one or more layers in a projectile are arranged in a positional pattern [Claim 1]. S determination should be made to see whether one of the fuses of the bomblets has become armed. This determination can be made via a television camera [Column 4, rows 24-30]).
the internal explosives can be munitions or submunitions, and detects whether the internal explosives are armed as taught by Scherer so as to detect bombs inside the ordnance and determine if those explosives are armed. 
Koehler also does not teach:
wherein the central controller also terminates the operation pending manual analysis.
However, Karlsson teaches:
wherein the central controller also terminates the operation of the system pending manual analysis (an industrial robot system in which a first task where the axes of the station exchanger and the positioner are commanded to stand still as an operator enters the load area [claim 3], an activation means outside the workcell is adapted to generate an operator-ready signal upon human activation [claim 5], meaning a human has to flip a switch or some other method to activate the ready signal, and a second task in which the axes are allowed to move [claim 3]. The reference also teaches that a safety controller is adapted to monitor the work units and generate a stop signal [paragraph 15], which it does whenever a person enters the loading area, at which point, the operator-ready signal must be manually activated. Further, an operator-ready signal must be received in order to switch to a second task in which the axes of the station exchanger and the positioners are allowed to move, but only after the operator has left the loading area [claim 5, paragraph 54].  The reference also explains that the line must be started and stopped at each working cycle, due to the fact that the first task must be completed on each workpiece [paragraph 16].  Additionally, the control system for the axis position converter and locator comprises a line controller and the safety controller which generates the stop signal of the axis so that the operator can enter the loading area safely, so a central controller terminates the automation pending manual analysis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Koehler with wherein the central controller also terminates the operation pending manual analysis as taught by Karlsson so as to shut down the system when a manual operator must enter the workspace for the safety of the manual operator.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. DE 3913479 C1 (“Koehler”) in view of Scherer et al. US 5789695 A (“Scherer”).
	Regarding Claim 9. Koehler teaches a system for demilitarizing ordnance, comprising:
a plurality of workcells, each workcell being operative to receive ordnance for sequential demilitarization processes (A method for breaking down toxic and/or explosive objects [Claim 1], wherein the object is transported through a sequence of chambers shown in FIGS. 2 and 3, wherein each chamber features a different step in the dismantling process [paragraph beginning with “An X-Ray device…”]), the plurality of workcells including at least the following:
(a) a cutting cell operative to cut into the body of the ordnance to determine if explosives are present in the ordnance (A cutting reservoir chamber is shown at 4.3 [FIGS. 2 and 3]. A marking device can mark at least one cutting plane on the object, on which the object is divided by means of the cutting direction [Claim 10]. The x-ray device can examine the internal structure of the object [paragraph beginning with “the track-bound wagon…”]. If the object has fins, this means that the plane along which the cutting device can cut could be to remove fins from the body of the ordnance); and 
(b) a demilitarization cell including a multi-axis robot arm and computer vision system operative to remove internal munition components without manual intervention and transfer the internal munition components to another workcell for further processing (a manipulator shown at 4.31 in FIG. 2 clearly has at least two axis (multi-axis arm). Dangerous objects can be examined before disassembly by an X-ray device or an ultrasound device that can inspect materials inside the munitions, [paragraph beginning with “the dangerous item can be examined…”], and can examine its internal structure to identify possible igniters, liquids, and other items (the reference specifically refers to “B with C weapons) [paragraph beginning with “the track-bound wagon…”]. These individual parts are collected in a sealable container for transport [Claim 1], which can include another chamber for further processing [Claim 15]. Additionally, in all chambers of the process television cameras shown at 4.14 of FIG. 2 and other monitoring devices, such as sensors, monitor the process [paragraph beginning with “in all chambers…”]).
	Koehler also does not teach:
the individual munition components can include cluster or array submunitions, the process includes a submunition demilitarization process, the submunition demilitarization process including at least the steps of removing individual submunitions from the ordnance, and inspecting the submunitions.
	However, Scherer teaches:
	the individual munition components are submunitions, the process includes a submunition demilitarization process, the submunition demilitarization process including at least the steps of removing individual submunitions from the ordnance (a method of disassembling projectiles containing submunitions (referred to as bomblets) in which a plurality of bomblets disposed in one or more layers in a projectile are arranged in a positional pattern [Claim 1]. When the bomblet layers are removed, a safety pin is inserted to disarm each bomblet. Individual bomblets may then be removed or marshalled into singles [Column 2, lines 13-20]. It is also possible that detached bomblets must ultimately be disposed of if their reuse in other projectiles is not required. An aspect of Scherer’s invention provides for dismantling an individual bomblet so that it may be safely disposed of [Column 6, lines 1-5]. The overall operation of the disclosed method may be performed by a robot to protect workers undertaking the disassembling process. Scherer also teaches that various changes and modifications to the presently preferred embodiments will be apparent to those skilled in the art [Column 6, lines 20-33]. The method is directed for disassembling projectiles which contain a plurality of bomblets arranged in one or more layers, where the bomblets may be arranged in a cluster to produce a shrapnel formation in a beehive effect [Column 1, lines 14-25]. The process involves dismantling the bomblet clusters layer-by-layer [Column 4, lines 10-20]. FIG. 2 shows how cluster munitions are arranged inside the projectile. Additionally, the method is intended to work with a projectile having more than one layer of bomblets, each layer arranged in a first positional pattern [Claim 1], which means that the process is intended to work with arrayed cluster munitions as well).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler, which already teaches internal inspection of ordnance to check for explosive material, with the individual munition components are submunitions, the process includes a submunition demilitarization process, the submunition demilitarization process including at least the steps of removing individual submunitions from the ordnance as taught by Scherer so as to allow the system to process individual bomblets the may be inside of a cluster bomb in addition to handling other explosive material as already taught by Koehler. 
Regarding Claim 10. Koehler in combination with Scherer teaches the system of claim 9.
Koehler also teaches:
	The multi-axis robot arm and computer vision system are operative to examine the ordnance (The manipulator arm at 4.31 is operative to remove the object from the transport system and places it in a clamping device at 4.42. Then the object is visually inspected to ensure that it is clamped rotationally symmetrically [paragraph beginning with “After identification and marking…”]).
Koehler does not teach:
examine a visual indicator on the ordnance to determine if the fuse is armed.
However, Scherer teaches:
examine a visual indicator on the ordinance to determine if the fuse is armed (a determination should be made to see whether one of the fuses of the bomblets has become armed.  This determination can be made via a television camera, so the method and apparatus of Scherer must be able to determine if the bomblets are armed based on a visual indication of whether or not the fuse has been secured [Column 4, rows 24-30]).
Combining knowledge of the visual indicator on the ordnance as taught by Scherer with the computer vision system of Koehler would produce a computer vision system capable of examining a visual indicator on the ordnance to determine if the fuse is armed.  
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Koehler with the examination includes examining a visual indicator on the ordnance to determine if the fuse is armed as taught by Scherer to ensure safety before defusing the munitions.
Regarding Claim 11. Koehler in combination with Scherer teaches the system of claim 9.
Koehler also teaches:
	wherein the multi-axis robot arm is operative to remove a fuse from the ordnance (The x-ray vision system is used to identify the position of a possible igniter (fuse), and a manipulator at 4.13 is used to place the object in a tipping chair at 4.12 in the examination chamber to position the object in .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. DE 3913479 C1 (“Koehler”) in view of Scherer et al. US 5789695 A (“Scherer”) as applied to claim 9 above, and further in view of Karlsson et al. CN 101984750 A (“Karlsson”).
	Regarding Claim 12. Koehler in combination with Scherer teaches the system of claim 9.
	Koehler also teaches:
wherein the workcells are coordinated and monitored by a central controller that implements safety interlocks (A central control station controls and monitors the entire dismantling of recovery and processing operations [paragraph beginning with “from the central control station…”]. Tank locks at 4.2 of FIGS. 2 and 3 are arranged between chambers wherein the transport system is controlled by the central control station [paragraphs beginning with “The cutting basin 4.4…” and “The transport wagon, which is not tied to a track…”]).
Koehler does not teach:
Implementing safety interlocks and checks to prevent personnel from entering a workcell cell when that workcell is operating.
However, Karlsson teaches:
Implementing safety interlocks and checks to prevent personnel from entering a workcell when that workcell is operating (a workcell where workpieces are oriented and manipulated around a number of axis and a detector to detect when personnel enter the working unit through an opening. When this happens, the axis manipulator in that area is deactivated [paragraphs 5 and 12]. Karlsson also teaches a line controller which is used for controlling the axis position converter and locator. The control system includes a safety controller which is adapted to monitor the work units and generate the stop signal of the axis. The safety controller detects people entering the working unit or loading zone, and disables the drive unit of the moving axis if a human is detected [paragraphs 15, 25, and 27]).
implementing safety interlocks and checks to prevent personnel from entering a workcell when that workcell is operating as taught by Karlsson so as to provide additional safety to personnel.
	Regarding Claim 13. Koehler in combination with Scherer teaches the system of claim 12.
	Koehler also teaches:
wherein the central controller also flags the detection of internal explosives (A central control station controls and monitors the entire dismantling of recovery and processing operations [paragraph beginning with “from the central control station…”]. This monitoring and examination also includes detection of possible igniters and records the position of the possible igniter [paragraph beginning with “the track-bound wagon…”]). 
Koehler does not teach:
The internal explosives can be munitions or submunitions, and detects whether the internal explosives are armed.
However, Scherer teaches:
The internal explosives can be munitions or submunitions, and detects whether the internal explosives are armed (a method of disassembling projectiles containing submunitions (referred to as bomblets) in which a plurality of bomblets disposed in one or more layers in a projectile are arranged in a positional pattern [Claim 1]. S determination should be made to see whether one of the fuses of the bomblets has become armed. This determination can be made via a television camera [Column 4, rows 24-30]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Koehler with the internal explosives can be munitions or submunitions, and detects whether the internal explosives are armed as taught by Scherer so as to detect bombs inside the ordnance and determine if those explosives are armed. 
Koehler also does not teach:
wherein the central controller also terminates the operation pending manual analysis.
However, Karlsson teaches:
wherein the central controller also terminates the operation of the system pending manual analysis (an industrial robot system in which a first task where the axes of the station exchanger and the positioner are commanded to stand still as an operator enters the load area [claim 3], an activation means outside the workcell is adapted to generate an operator-ready signal upon human activation [claim 5], meaning a human has to flip a switch or some other method to activate the ready signal, and a second task in which the axes are allowed to move [claim 3]. The reference also teaches that a safety controller is adapted to monitor the work units and generate a stop signal [paragraph 15], which it does whenever a person enters the loading area, at which point, the operator-ready signal must be manually activated. Further, an operator-ready signal must be received in order to switch to a second task in which the axes of the station exchanger and the positioners are allowed to move, but only after the operator has left the loading area [claim 5, paragraph 54].  The reference also explains that the line must be started and stopped at each working cycle, due to the fact that the first task must be completed on each workpiece [paragraph 16].  Additionally, the control system for the axis position converter and locator comprises a line controller and the safety controller which generates the stop signal of the axis so that the operator can enter the loading area safely, so a central controller terminates the automation pending manual analysis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Koehler with wherein the central controller also terminates the operation pending manual analysis as taught by Karlsson so as to shut down the system when a manual operator must enter the workspace for the safety of the manual operator.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Miller US 9815175 B2 (“Miller”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of cutting apart munitions and defusing armed explosives with a waterjet lance guided by a camera vision system. 
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Marianer et al. US 8988273 B2 (“Marianer”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of using a computer vision system to flag concealed explosives and weapons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664